IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARON EASLEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5028

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 4, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Aron Easley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.